Citation Nr: 0006808	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  96-44 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1993 to January 
1995.  

This matter came to the Board of Veterans' Appeals (Board) 
from a July 1996 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, which denied the claims of entitlement to service 
connection for a back injury and neurological damage to the 
right ear.  In August 1996, a notice of disagreement was 
submitted and a statement of the case was issued.  A 
substantive appeal was filed in September 1996.  Initially, 
the veteran requested a hearing before a member of the travel 
Board.  A hearing was scheduled, but the veteran canceled it.  

In an October 1996 decision, the RO granted the claim for 
right ear tinnitus, and appellate action regarding this 
decision has not been initiated.  Therefore, the Board no 
longer has jurisdiction over the issue.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).  


FINDING OF FACT

There is no competent (medical) evidence of record which 
establishes a nexus between an epidural administered during 
service, a single episode of low back strain during service, 
or any other disease or injury in service, and current low 
back strain. 


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for a low back disability.  38 U.S.C.A. § 
5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable criteria, service connection will be granted 
for a disability resulting from personal injury suffered or 
disease incurred or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(1999).  Service connection may also be granted for a disease 
first diagnosed after service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1999). 

Under 38 C.F.R. § 3.310, service connection may be granted 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  

A claimant for benefits under a law administered by the 
Secretary of the Department of Veterans Affairs shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary has the duty to assist a 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Thus, the threshold question is 
whether the veteran has presented evidence of a well-grounded 
claim under 38 U.S.C.A. § 5107(a) for service connection for 
a low back disability.  There must be more than a mere 
allegation; a claimant must submit evidence that justifies a 
belief by a fair and impartial individual that the claim is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990), 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  If he has 
not, his appeal must fail and there is no duty to assist him 
in the development of facts pertinent to that claim.  
38 U.S.C.A. § 5107(a) (West 1991).

For a claim of service connection to be well-grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  The nexus requirement may be 
satisfied by a presumption that certain diseases manifesting 
themselves within certain prescribed periods are related to 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995).  As 
explained below, the Board finds that the veteran's claim is 
not well grounded.

Presuming the truthfulness of the evidence for the purpose of 
determining whether this claim is well grounded, the Board 
notes that the record on appeal includes the veteran's 
arguments, as well as statements.  In 1996, statements were 
received from individuals who were familiar with the 
veteran's complaints of back pain and the injury to the back 
during service.  The medical evidence of record consists of 
the veteran's service and post-service medical records, and 
VA examination reports.  

The service records indicate that the veteran was treated for 
low back strain in January 1994 following an injury.  The 
remaining service medical records, including the separation 
examination report of January 1995, are negative regarding 
further low back complaints or conditions.  The veteran 
specifically denied any recurrent back pain at the time of 
the separation physical examination.

A VA examination report of July 1996 reflects a diagnosis of 
chronic lumbar back pain syndrome, and chronic back pain was 
diagnosed during a VA examination conducted in June 1999.  VA 
treatment records dated in 1996, reflect the veteran's 
complaints of low back pain, and that low back strain was 
noted during a visit that July.  X-rays taken in June 1996 
revealed a normal lumbar spine. 

Since a diagnosis of low back strain appears in the treatment 
records, the Board finds that the first requirement for a 
well-grounded claim has been met.  Regarding the second 
requirement, the veteran has stated and the service medical 
records show, that he injured his low back during service.  
The records also show that an epidural was administered when 
he underwent a cholecystectomy, and service connection is in 
effect for the residuals of this surgery.  However, the nexus 
requirement for a well-grounded claim has not been met.

Although there was an incident of low back strain during 
service, the evidence is lacking with regard to medical 
opinions which link the single occasion of low back strain 
during service to any current complaints of low back pain and 
the finding of back strain.  Furthermore, the evidence is 
also lacking with regard to medical opinions which link the 
administration of the epidural to the current complaints of 
low back pain.  

As discussed, the service medical records document the 
administration of an epidural when the veteran underwent a 
cholecystectomy.  The records also show that he complained of 
headaches and pain in the area where the epidural was 
injected.  However, it was only noted that he had epidural 
headaches with a normal post-operative course.  Further 
commentary regarding the back was not noted.  When the 
veteran underwent a VA examination in June 1997 with regard 
to his headaches, the examiner offered an opinion about the 
epidural as it pertained to the headaches.  The possible 
relationship between the epidural and the current back 
problems were not mentioned. 

The veteran did submit a report about epidurals that he 
obtained from the Internet.  Although insightful, this is 
general information and it is not the product of a medical 
professional who is familiar with the particulars of the 
veteran's epidural and his current complaints and condition.  
Therefore, as it currently stands, the record is devoid of 
the requisite medical evidence which would satisfy the nexus 
requirement for a well-grounded claim.  

Normally, where the issue is factual in nature, e.g., whether 
an incident or injury occurred in service, competent lay 
testimony, including the veteran's solitary testimony may 
constitute sufficient evidence.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  However, the United States Court of Appeals 
for Veterans Claims (Court) has held that where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to render a medical 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Here, the determinative issue is one of medical causation, 
but a medical opinion is not of record and the only other 
evidence consists of the veteran's lay assertions.  The 
assertions of a lay party on matters of medical causation of 
a disease or disability are not sufficient to make a claim 
well grounded.  Moray v. Brown, 5 Vet. App. 211 (1993).  
Therefore, the veteran's bare assertions do not constitute 
competent medical evidence of a well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 1991).  

Consequently, the veteran has not met the initial burden 
under 38 U.S.C.A. § 5107(a) (West 1991) as the lay evidence 
submitted does not cross the threshold of mere allegation.  
Thus, the claim is not well grounded, and the Board does not 
have jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  Accordingly, the veteran cannot invoke the 
VA's duty to assist in the development of the claim under 
38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. Brown, 6 Vet. 
App. 136 (1994). 

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing the 
claims, VA may be obliged under 38 U.S.C.A. § 5103(a) to 
advise a claimant of evidence needed to complete the 
application.  This obligation depends on the particular facts 
and the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  In this case, the 
RO fulfilled its obligation under 38 U.S.C.A. § 5103(a) (West 
1991) in the August 1996 statement of the case, and the 
subsequently issued supplemental statements of the case.  To 
obtain further consideration of the matters on appeal before 
the Board, the veteran may file a claim supported by medical 
evidence connecting the administration of an epidural during 
service to his current complaints of low back pain, or the 
low back strain noted during service to the current 
complaints of low back pain and strain. 


ORDER

The claim of entitlement to service connection for a low back 
disability is not well grounded, and the appeal is denied.  


		
	J. E. Day
	Member, Board of Veterans' Appeals

 

